Title: To James Madison from John Gavino, 13 August 1803
From: Gavino, John
To: Madison, James


					
						No: 127.
						Sir
						Gibraltar 13th: August 1803
					
					I have not received the honor of any of your favours since my last dispatches No: 125 & 126, to which & its inclosed from Consul Simpson please be referrd; herewith duplicate of the one from said Gentn:
					The Emperour of Morroccos ship of 30 Guns & 150 Men is at Sea and one of 20 almost ready.  On the 9th: Inst: put in here by Contary Winds two of his Row Boats, bound from Tetuan to Tanger to compleate their armament.  Each of them carries 2 small Guns and 40 Men.  The others are to follow.  What he intends by this armament is not known.  He is not well pleased with the Dutch; and I would think it would not be amiss that one of our frigates was stationd here on the look out.  I have the honor to be with respect, Sir Your most obedt. & most he: Servt.
					
						John Gavino
					
					
							The two Morrish Row Boats now anchord anew.  It is sayd they are Cruising for Imperial & Genoese Vessels.
						I now Anex you Copy of a Letter just received from Consul OBrien of Algier dated 2d. Inst: mentioning two Tripolean Row Boats being there intended to Cruise on the Coast of Spain.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
